Citation Nr: 1721827	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A Notice of Disagreement was received in April 2009.  In February 2010, a Statement of the Case was issued, and, in April of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In May 2013 and May 2016, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     
In July 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Waco, Texas RO.  The Veteran also testified at a hearing at the Waco, Texas RO before a Decision Review Officer in January 2011.
Transcripts of these hearings are of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDING OF FACT

The Veteran has a sleep disorder of sleep apnea; the Veteran's sleep apnea was not causally or etiologically related to service and was not otherwise caused or aggravated by his service-connected major depression.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep disorder, to include as secondary to major depression, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303; 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016);  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a May 2008 letter which was sent prior to the initial unfavorable decision in November 2008.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include service treatment records, VA medical records, VA examination reports, private treatment records, and statements of the Veteran.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

As noted in the Introduction, this case was previously remanded in May 2013 and May 2016 in order to obtain an adequate VA medical opinion and to acquire relevant treatment records.  Treatment records have since been obtained from both the VA and the Veteran's private provider, and the Veteran has been given two VA examinations in July 2013 and August 2016.  The Board finds the 2016 examination report to be adequate.  The examiner reviewed the Veteran's claims file, and was informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinion showed that the examiner considered all relevant evidence of record, including the Veteran's statements.  In light of the foregoing, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

SERVICE CONNECTION FOR SLEEP APNEA

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations for establishing service connection cited above, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.  The Board notes that 38 C.F.R. § 3.310  was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. 

Finally, in some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307(i) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the U.S. Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran is diagnosed with sleep apnea, which is not on the list of § 3.309(a) conditions, the Board need not further consider whether service connection is warranted based upon theories of presumptive service connection for a chronic disease or continuity of symptomatology.

Turning to whether the Veteran has a current sleep disability, the Board notes that the Veteran has been diagnosed with sleep apnea.  Accordingly, this element has been met, and the Board will next ascertain whether service connection for sleep apnea is warranted on either a direct or secondary basis.

Turning first to the elements needed to establish service connection for sleep apnea on a direct basis, the Board concludes that there is no competent and credible evidence of an in-service incurrence of sleep problems or of a nexus to service.  The Board recognizes the Veteran's statement that he was awakened by his roommates and his wife (prior to their marriage) during service and told that he snored loudly and stopped breathing during sleep.  The Veteran also reported that his spouse could provide a corroborating statement.  (See Hearing Testimony, July 2012).  However, no corroborating statement was provided, and the Veteran left the "frequent trouble sleeping" checkbox blank on his December 1995 Report of Medical History for his retirement physical, and wrote "I am in good health."  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports (as opposed to his current statements of memory or belief to prove the fact remembered or believed), is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the medical history report is accepted as the credible and accurate account of the condition of his sleeping during service and upon discharge.

Moreover, to the extent that the Veteran made general and conclusory statements asserting that his sleep problems began in service, these lay statements are not deemed competent evidence of a nexus to service.  The Veteran has not demonstrated that he possesses the knowledge and expertise to provide an opinion as to the question of medical causation in order to competently address whether his sleep apnea was related to service.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  In this regard, the record reflects that the August 2016 VA examiner opined, with supporting rationale, that the Veteran's sleep apnea was not etiologically related to his military service.  The VA examiner acknowledged the Veteran's hearing testimony, but recognized that the Veteran expressly denied any relevant complaints in service and the service treatment records did not otherwise show symptoms indicative of sleep apnea.  The Board finds the VA examiner's opinion dispositive of the nexus question presented.  Therefore, having determined that there is no probative evidence to establish either an in-service incurrence or probative evidence to establish a nexus to service, the claim for service connection must fail on a direct basis.

Turning next to secondary service connection, the Veteran has not demonstrated the knowledge and expertise to provide an opinion as to the question of medical causation.  The VA medical examiner stated in the Veteran's August 2016 VA  examination that it is less likely than not that the Veteran's sleep apnea was caused or worsened by any of the Veteran's service connected disorders to include major depressive disorder.  The VA examiner explained that current medical literature reviewed noted obstructive sleep apnea as caused by an anatomical condition in which there is an obstruction of the upper airway during sleep.  At this time there is no medical evidence found to support the claim that depression causes the anatomical abnormality responsible for obstructive sleep apnea.  The VA examiner acknowledged that depression and obstructive sleep apnea are comorbid, and noted that the Veteran took a tricyclic antidepressant that seemed to improve obstructive sleep apnea.  The Board finds the VA examiner's opinion dispositive of the nexus question presented.  As there is no other competent and credible nexus evidence of record that established a link between the Veteran's diagnosed sleep apnea and his service-connected major depression, either on a causational or aggravation-based foundation, the claim for service-connection on a secondary basis must fail, as well.
For all the reasons set forth above, service connection for sleep apnea on a direct or secondary basis is not warranted. 


ORDER

Entitlement to service connection for sleep apnea is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


